TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00189-CR



                             Robert Randall Braden, Appellant

                                               v.

                                 The State of Texas, Appellee




                  FROM THE COUNTY COURT OF MCCULLOCH COUNTY
                 NO. 9437, HONORABLE RANDY YOUNG, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Robert Randall Braden appeared in the county court with counsel and

withdrew his notice of appeal. The appeal is dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed

Filed: May 23, 2005

Do Not Publish